--------------------------------------------------------------------------------

 [exhibi1.jpg]

Letter From the President

I am pleased to offer this update on Lexaria Corp to all stakeholders, following
many changes in the Company during the past year. It is a particularly exciting
time in the Company’s history.

2014 delivered the sharpest and most severe decline in oil prices in over 5
years, and one of the biggest declines of all time. The fundamentals of the oil
industry have been dramatically altered by the emergence of new production from
previously difficult-to-access shale formations in the USA, and increasingly, in
other areas of the world. This is a trend that will continue.

Lexaria identified this trend long ago. In 2012 we quietly initiated efforts to
maximize value from our Belmont Lake oil field through any means possible,
including a complete asset sale. Because of our minority ownership interest and
also because of weakening oil prices, it was a difficult task. Currently oil
prices are only about 50% of what they were earlier in the year, convincing us
we made the right decision. With oil prices currently well under $60, compared
to the over $100 average of recent quarters, our ability to generate positive
cash flows would have been severely compromised.

The company also had to deal with debts incurred as a result of financing the
oil field expansion over the years. At a peak, we owed over $1.7 million to
various creditors, much of this to management and directors who had provided
significant loans to enable our operations. We are proud to have paid all these
loans down to a zero balance and that every creditor was paid in full. Lexaria
extends its appreciation to all those loan providers who have helped us over the
years.

It was not easy to turn away from the oil and gas business – the only business
we had ever been in since the company was formed in 2004/05. We knew in 2012
that we would have to find another way to create value for our shareholders, if
and when we exited the O&G sector. When changes in the medical marijuana
legislation in Canada in 2013 were announced, despite the controversial nature
of that sector, we identified that this could be a sector that would allow for
the creation of long term value for all our shareholders.

At our annual general meeting in 2014, you responded overwhelmingly in favor of
our entry into this new business sector, and we have responded with vigor. We
signed a joint venture with a Company that at the time was leading the public
markets into the medical marijuana sector in Canada, Enertopia Corp. As a result
of that, we now have a joint venture that has applied to Health Canada, the
governing body of the medical marijuana industry in Canada, for a license to
produce 10,000 kg (approx 22,000 pounds) of medical marijuana per year. Lexaria
owns 49% of that joint venture.

At this time, the JV license application has advanced to Stage 2 of what is now
believed to be a 6-stage process. We are currently awaiting notification of
whether we will be accepted into Stage 3 of this process.

Despite the fact that we have made significant progress in Canada under the
federally regulated licensing system, we also knew we had to find a way for our
public company to participate in the enormous United States market.

--------------------------------------------------------------------------------

Although we have every expectation of ultimately being awarded a license by
Health Canada for the Canadian production and selling of medical marijuana,
there are a number of political and governmental challenges within Canada along
the way. Meanwhile, we don’t want to either bet the entire company on a single
license application; or ignore the much larger market for already-legal
agricultural hemp products.

It’s important to clearly understand our foray into the United States market: In
the USA we do not sell cannabis and are not involved in the marijuana trade in
any way, even in those states where it is legal to do so under state law.

Research shows that cannabidiol (CBD) is the major component that has the
potential to make marijuana “medical”. CBD can also be obtained from legal
agricultural (industrial) hemp that contains less that 0.3% THC. Procured in
this manner, CBD is legal in all fifty states and in thirty countries. CBD is
also available in plants like Echinacea.

We are exceptionally proud about entering this segment of the market. First,
there are still a lot of unanswered questions about how medical marijuana is
going to be regulated. In the United States it is still illegal at the Federal
level. In addition to legality, there are many tax questions and some negative
tax implications of being involved in the legal medical marijuana sector in the
USA.

Federal regulators in various US sectors may be more likely to apply federal
laws than state laws in their day-to-day regulating of companies. For those
reasons we are reticent to enter the medical marijuana market in the USA,
certainly at least until there is greater certainty at the federal level.

CBD, on the other hand, is truly legal. The links to conditions are vast and
covered elsewhere in this letter. We are proud to help people in their quest for
health and wellness, and we have come to believe that CBD may play an integral
role in general good health. As a publicly traded company we believe this is not
only the more prudent path for our company to take on behalf of its investors,
but also the more profitable one.

Having unveiled our www.vipova.com website and upon selling our first cup of
tea, we became a national company able to sell our CBD infused tea – using
patent-pending technology - anywhere in the United States.

--------------------------------------------------------------------------------

 [exhibi2.jpg]

ViPovaTMBrand

In order to attempt to generate sales revenue, and with them, our expectations
of eventual profits, we purchased 51% of PoViva Tea LLC and launched the
ViPovaTM brand of Cannabidiol (CBD) infused teas. Of all the steps we’ve taken
in guiding Lexaria forward over recent years, we are perhaps most excited about
our entry into the CBD business.

Attached is an article explaining some of what the human endocannabinoid system
is, and how it can regulate so many functions throughout the human body. Why is
Lexaria involved here? Because almost never in life does a business have the
chance to enter a field of business that is truly new, that also has vast
business potential.

[exhibi3.jpg]

Research into the endocannabinoid system has hinted for decades that there seem
to be links to various human health conditions. Perhaps that is why the US
Federal Government has received a patent on certain cannabinoids! The total
market size of these sectors is in the hundreds of billions of dollars.

According to the US Department of Health and Human Services Patent number
6,630,507, “Cannabinoids have been found to have antioxidant properties,
unrelated to NMDA receptor antagonism. This new found property makes
cannabinoids useful in the treatment and prophylaxis of wide variety of
oxidation associated diseases, such as ischemic, age-related, inflammatory and
autoimmune diseases. The cannabinoids are found to have particular application
as neuroprotectants, for example in limiting neurological damage following
ischemic insults, such as stroke and trauma, or in the treatment of
neurodegenerative diseases, such as Alzheimer's disease, Parkinson's disease and
HIV dementia. Nonpsychoactive cannabinoids, such as cannabidoil, are
particularly advantageous to use because they avoid toxicity that is encountered
with psychoactive cannabinoids at high doses useful in the method of the present
invention.”

Does cannabidiol have a role in any treatment? Will cannabidiol be effective as
any treatment? Will cannabidiol-related products or delivery mechanisms be
explored sufficiently in clinical trials to ever permit their widespread use as
a medical treatment? Today we do not know the answers to any of these questions.

--------------------------------------------------------------------------------

What we DO know is that the endocannabinoid system is a lipid-based system. We
DO know that Lexaria has acquired a patent-pending formula for infusing
cannabidiol within lipids, and we theorize that will result in higher
bioavailability and comfort to those who consume it. For now, the rest of the
questions cannot be answered with 100% certainty.

Lexaria is playing a leading role in this brand new industry by delivering CBD
through our unique and distinctive lipid-infused process making it one of the
most exciting emerging companies in the business today.

 [exhibi4.jpg]

Looking Ahead

2015 will be a very busy year for us – we have a number of goals and
initiatives.

Primary among these is to establish ViPovaTM as a widely recognized and trusted
brand for delivering CBD using our patent pending process that we believe is
more effective and comforting. As brand recognition grows we intend to broaden
the brand with other products, such as flavored teas and coffee. ViPovaTM sales
and product introductions will constantly be a focus during 2015.

We will also launch our second brand of products under the Lexaria EnergyTM
brand, keeping a smile on our corporate face as we use our original name for new
purposes. Lexaria EnergyTM will be launched in the first 6 months of 2015 as a
line of nutritional supplements for active people, once again always using our
patent pending technology to infuse CBD inside for comfort and effectiveness.

We expect our first product to be a CBD/Protein bar of exceptional quality and
taste. We are hoping to make the Lexaria Energy Bar the only bar in the world
that is low on the glycemic index; gluten-free; and incorporates CBD with our
patent-pending technology. It is currently under development.

We will also need to increase our ability to provide our products to consumers
along more traditional retail channels. Initially our products are available
only at select special events, or more easily on-line at our websites
(www.vipova.com and (coming soon) www.lexariaenergy.com) and we are developing a
direct sales force.

As 2015 unfolds we will begin to make both our ViPova brand and Lexaria Energy
brand products available in other countries of the world where they are
permitted under national regulations. These initiatives could lead to
significant gains in shareholder value over time.

--------------------------------------------------------------------------------

Meanwhile, in Canada we will also continue to pursue a license to grow and sell
medical marijuana under the Health Canada MMPR act, with joint-venture partner
Enertopia Corp. This remains a goal with potential for significant value. We
have in fact made significant progress already, and not measured only by our
advancement through the licensing process.

We have also built a strong team of professionals who will lead the facility if
the licensing application is successful. This includes growers, security
experts, a process manager, and even a former Chief of Police who is advising us
on security issues.

Lexaria also has a second facility under consideration, in Eastern Ontario. We
have entered an agreement that would provide Lexaria with financial benefits
once a decision is made to proceed; one that we think is among the strongest in
the industry. However we have not made that decision yet, preferring to
concentrate for now on the existing license application in Burlington; as well
as on the separate CBD business launch in the USA.

Finally I would like to take a moment to confirm that it is true that I have
purchased well over 1,400,000 common shares of Lexaria Corp in the public
markets at prices of between $0.06 and $0.115 since November 2014. These
purchases were made for my own investment purposes, because I frankly believe
the prospects for Lexaria are stronger than the prospects of just about any
other public company I could buy. I am by far the largest shareholder of Lexaria
and, over the years, have purchased the majority of my (more than) 6.3 million
common shares in the public markets – the same way most of you have come to be
shareholders.

2014/2015 is a period of change for your company. We know we made the right move
to back away from the oil and gas business, and the economics in that business
have deteriorated even more rapidly than we feared they might. We have paid all
our bills and debts so that the Company is not burdened or placed at risk. We’ve
entered the medical marijuana business through a license application in Canada.
And we are launching two new brands in the USA aimed at the exciting brand new
fields of cannabidiol delivery.

Though there has been a lot of change, one thing in particular remains constant:
our thanks to you our shareholders for your loyalty and steadfastness over the
years. It is hard being a mouse among elephants but we’ve tried our best to work
hard for you all the while we avoid being stepped on. Our commitment to you
remains unchanged and we will work honestly and tirelessly on your behalf.

Sincerely,

Chris Bunka
President and CEO, Lexaria Corp .

--------------------------------------------------------------------------------

CBD and Your Health

[exhibi5.jpg]

Cannabidiol (CBD) is a molecule found in plant species such as agricultural (or
industrial) hemp, and Echinacea. CBD is one of at least 489 distinct compounds
within hemp: it is clear that cannabis and CBD are two entirely different
things. Cannabidiol is a phytocannabinoid, it is not psychoactive and has
anti-psychotic effects.

· Alzheimer’s disease and dementia · Multiple Sclerosis · Anxiety and Depression
· Nausea and Vomiting · Appetite · Neural Development · Asthma · Neuropathic
Pain or Chronic Pain · Cancer · Osteoarthritis & Rheumatoid · Cardiovascular
Function · Arthritis · Digestion · Osteoporosis · Epilepsy · Post-traumatic
Stress Disorder · Fibromyalgia · Parkinson’s Disease · Glaucoma · Psychiatric
Disease · Headache and Migraine · Pscyhomotor Behaviour · Huntingtons Disease ·
Schizophrenia & Psychosis · Immune Function · Spinal Cord Injury & Disease ·
Inflammation · Stress & Emotional State Regulation · Irritable Bowel Syndrome ·
Tourette’s Syndrome · Liver Disease · Wake/Sleep Cycles · Memory · Wasting
Syndrome in AIDs and · Metabolism and Energy Homeostasis · Cancer Patients


--------------------------------------------------------------------------------

There is an extensive list of conditions that have been associated in some
fashion to cannabinoids. No claim has been made and no claim is being made that
CBD “cures” or treats any of these conditions or diseases. However, thousands of
researches, usually working independently of each other, have discovered links
or associations of some kind, between CBD or the endocannabinoid system, and
each of these diseases or conditions.

It seems clear that, with links or effects to such a widely varied group of
conditions, the endocannabinoid system plays a central role in human health,
even if that role is currently poorly understood.

Perversely, much of the research to date has been conducted on cannabis, not
necessarily with regard to which of the 485 compounds within the cannabis might
be responsible for noted outcomes. The majority of such studies temper potential
beneficial outcomes with remarks of the negative psychotropic effects that are
often associated with tetrahydrocannabinol (THC).

For example, following is a table summarizing various published clinical trials
on smoked or vaporized cannabis:

[exhibi6.jpg]

--------------------------------------------------------------------------------


Published Clinical Trials on Smoked/Vaporized Cannabis and Assoc. Therapeutic
Benefits Primary Medical Conditions & Associated Secondary end- points (if any)
for which benefits were observed Percent and Dose of Δ9-THC Trial Duration &
Number of Patients/Participants Reference HIV/AIDS
associated weight loss 1 cannabis cigarette (~800 MG) containing 1.8% or 3.9%
THC by weight, smoked once daily (i.e. one dose per day)
(~14-31 mg Δ9- THC/day) 8 sessions total
(3 sessions/week)
30 participants (166) HIV/AIDS —
associated weight loss; disease- associated mood and insomnia 1 cannabis
cigarette (~800 mg) containing 2.0% or 3.9% THC by weight, smoked four times/day
(i.e. 4 doses/day)
(~64-125 mg Δ9-THC/day) 4 days total;
10 participants (167) Multiple Sclerosis —
associated pain and spasticity 1 cannabis cigarette (~800 mg) containing 4% THC
by weight, smoked once/day (i.e. one dose per day)
(~32 mg Δ9-THC/day) 3 days total;
30 patients (188) Central & Peripheral chronic neuropathic pain
(various etiologies) 1 cannabis cigarette (~800 mg) containing either 3.5% or 7
% THC by weight, smoked in bouts over 3 h period
(i.e. one dose/day) 1 day total;
38 patients (168) Chronic Neuropathic pain from HIV—
associated sensory neuropathy 1 cannabis cigarette (~900 mg) containing 3.56%
THC by weight, smoked three times/day (i.e. 3 doses/day)
(~96 mg Δ9-THC/day) 5 days total;
25 patients (142)


--------------------------------------------------------------------------------


Published Clinical Trials on Smoked/Vaporized Cannabis and Assoc. Therapeutic
Benefits Primary Medical Conditions & Associated Secondary end- points (if any)
for which benefits were observed Percent and Dose of Δ9-THC Trial Duration &
Number of Patients/Participants Reference HIV—associated chronic neuropathic
pain refractory to other medications 1 cannabis cigarette (~800 mg) containing
between 1 & 8% THC by weight, smoked four/day
(i.e. 4 doses/day) 5 days total;
28 patients (186) Chronic post- traumatic or post- surgical neuropathic pain
refractory to other medications and associated insomnia One 25 mg dose of
cannabis containing 9.4% THC by weight, smoked three times/day
(i.e. three doses/day)
(~7 mg Δ9-THC/day) 5 days total;
21 patients (172) Chronic pain of various etiologies (musculoskeletal,
post-traumatic, arthritic, peripheral neuropathy, cancer, fibromyalgia,
migraine, multiple sclerosis, sickle cell disease, thoracic outlet syndrome) One
0.9 g dose of Vaporized cannabis containing 3.56% THC by weight administered
three times/day (one dose the first day, three doses /day for the next three
days, one dose the last day)
(~96 mg Δ9-THC/day) 5 days total;
21 patients (187)

Much of the research conducted to date has been with animals or is laboratory
research and is not based on human clinical studies. Pre-clinical animal studies
may have predictive value but may not translate accurately from an animal
species to humans. In humans, there is also always the possibility of placebo
effect, though that is not likely possible in animal studies.

ViPovaTM has formulated its tea to infuse CBD within lipids in order to provide
a more comforting and bioavailable delivery to the human digestive system. It
will take the collective work and research of thousands of highly trained
professionals to determine whether there are actually any health benefits
associated with ingesting CBD, and if so, how best to optimize CBD delivery. We
do not know the answers today.

--------------------------------------------------------------------------------

But in the meantime, you have ViPovaTM.

 [exhibi7.jpg]

Sources for this article:

Information For Health Care Professionals, Hanan Abramovici, Ph.D., Health
Canada, 2013
Mayo Foundation for Medical Education and Research, Michael Bostwick, 2012
Scientists Uncover How CBD Treats MS, Alters Cholesterol Metabolism,
FreedomIsGreen.com, Jahan Marcu, May 25, 2011
Journal of Pharmacology and Experimental Therapeutics, Alessia Ligresti et.al,
2006
Phytomedicine, Barbara Romano et al, 2013

--------------------------------------------------------------------------------

[exhibi8.jpg]

Website: www.lexariaenergy.com
Corporate Office: 950, 1130 W. Pender St., Vancouver, BC V6E 4A4
Contact: (O) 604.602.1675 (F) 604.685.1602

[exhibi9.jpg]

Website: www.vipova.com
Corporate Office: A100, 2222 Northern Ave, Phoenix, AZ 85021
Contact: (O) 602.445.2764 (F) 602.943.2363

FORWARD-LOOKING STATEMENTS

This release includes forward-looking statements. Statements which are not
historical facts are forward-looking statements. The Company makes
forward-looking public statements concerning its expected future financial
position, results of operations, cash flows, financing plans, business strategy,
products and services, competitive positions, growth opportunities, plans and
objectives of management for future operations, including statements that
include words such as "anticipate," "if," "believe," "plan," "estimate,"
"expect," "intend," "may," "could," "should," "will," and other similar
expressions are forward-looking statements. Such forward-looking statements are
estimates reflecting the Company's best judgment based upon current information
and involve a number of risks and uncertainties, and there can be no assurance
that other factors will not affect the accuracy of such forward-looking
statements. Access to capital, or lack thereof, is a major risk and there is no
assurance that the Company will be able to raise required working capital.
Factors which could cause actual results to differ materially from those
estimated by the Company include, but are not limited to, government regulation,
managing and maintaining growth, the effect of adverse publicity, litigation,
competition and other factors which may be identified from time to time in the
Company's public announcements and filings. There is no assurance that the
medical marijuana, CBD sector, or alternative health businesses will provide any
benefit to Lexaria, or that the Company will experience any growth through
participation in these sectors. There is no assurance that existing capital is
sufficient for the Company's needs or that it will need to attempt to raise
additional capital. There is no assurance that any cannabinoid-based product
will promote, assist, or maintain any beneficial human health conditions
whatsoever. No statement herein has been evaluated by the Food and Drug
Administration (FDA). ViPovaTM products are not intended to diagnose, treat,
cure or prevent any disease.

The CSE has not reviewed and does not accept responsibility for the adequacy or
accuracy of this information.

--------------------------------------------------------------------------------